DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks - 35 USC § 101 / Claim Construction
Claim 10 recites “a recommendation system comprising: a computer system” and appear to be statutory under 101.  The computer is interpreted to comprise a hardware, such as “one of more processor units located in one or more hardware devices in one or more computer systems” shown in paragraph [0109].  However, this hardware is not clearly functionally and structurally integrated with the software components. This connection should be clarified in the claim 10.
Claim 18 recites “a computer program product … comprising: a computer-readable storage media”, which construed in view of the specification, paragraph [0019] “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”.
The applicant, still is suggested to amend the claim to add “non-transitory” to the claim 18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) collecting user biometric data, identifying related data, determining and sending recommendation to a user based on the related data. This judicial exception is not integrated into a practical application because under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “by a computer system” language, “determining” in the context of this claim encompasses the user manually calculating the amount of use of each icon. Similarly, the limitation of ranking the icons based on the determined amount of use, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “receiving”, “identifying”, “determining” and “sending” in the context of this claim encompasses the user thinking about data and collecting related data and providing such data in tangible form. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer system to perform both the receiving, identifying and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Stivoric et al. (US 2008/0319796).

Regarding claim 1, Stivoric teaches a method for identifying a recommendation for an activity, the method comprising: 
receiving, by a computer system, biometric data for a set of biometric parameters for a user ([0062] “find the lifeotype to be a runner with low bone density, hypertension and diabetes”, [0064], [0067]); 

determining, by the computer system, the recommendation for the activity ([0068]) based on prior recommendations from the set of comparable users for the activity ([0092], [0116] “set of suggestible life byte changes for this person based on other similar people and whether or not similar people have been able to change their lifeotypes in this way”, [0117]); and 
sending, by the computer system, the recommendation for the activity to a client device, wherein the client device displays the recommendation for the activity to the user ([0181]-[0184]).

Regarding claim 10, Stivoric teaches a recommendation system comprising: a computer system that: receives biometric data for a set of biometric parameters for a user; identifies a set of comparable users having saved biometric data for the set of biometric parameters that are comparable to the biometric data for the set of biometric parameters for a user; determines a recommendation for an activity based on prior recommendations from the set of comparable users for the activity; and sends the recommendation for the activity to a client device, wherein the client device displays the recommendation for the activity to the user.
Claim 10 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 18, Stivoric teaches a computer program product for identifying prior recommendations for an activity, the computer program product comprising: a computer-readable storage media; first program code, stored on the computer-readable storage media, for receiving 
Claim 18 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2, 11 and 19, Stivoric teaches the method, the system and the product, wherein identifying, by the computer system, the set of comparable users having the saved biometric data for the set of biometric parameters that are comparable to the biometric data for the set of biometric parameters for the user comprises:
identifying, by the computer system, the set of comparable users having saved biometric data for the set of biometric parameters for a set of selected activities that are comparable to the biometric data for the set of biometric parameters for the user for the set of selected activities ([0089], [0114]-[0115], [0117], [0177], [0184]).

Regarding claims 3 and 12, Stivoric teaches the method and the system, wherein the set of selected activities comprises at least one of resting ([0117], [0121]), walking, jogging ([0120]), running ([0062], [0164]), rowing, climbing, swimming, horseback riding, zip lining, snorkeling, scuba diving, rowing, or golfing.

Regarding claims 4, 13 and 20, Stivoric teaches the method, the system and the product, wherein determining, by the computer system, the recommendation for the activity based on the prior recommendations from the set of comparable users for the activity comprises: 
determining, by the computer system, the recommendation for the activity based on the prior recommendations from the set of comparable users for the activity ([0121]) and environmental data for a set of environmental conditions for the activity (F9 see “ENVIRONMENTAL DATA”, [0098], [0109], [0157]).

Regarding claims 5 and 14, Stivoric teaches the method and the system, wherein determining, by the computer system, the recommendation for the activity based on the prior recommendations from the set of comparable users for the activity comprises: 
receiving, by the computer system, a selection of the activity that user is interested in participating ([0177], F26 see Person X “Their Desired New State (Goal)”, note goal can be any activity “coaching may be in connection with a goal and/or an activity, such as a sport, hobby, for academics”); 
identifying, by the computer system, the prior recommendations from comparable users for the activity ([0136]-[0137], F26 see “Find Similar People”, “With Similar Goals”); and determining, by the computer system, the recommendation for the activity from the prior recommendations from the comparable users for the activity ([0068], [0177], F26 “Propose a lifeotype to Person X”, “Possibly propose a new goal or warn That their current goal is unrealistic”).

Regarding claims 6 and 15, Stivoric teaches the method and the system further comprising: receiving, by the computer system, saved biometric data for the set of biometric parameters for users for a set of activities ([0062]-[0063], [[0089], [0098]); and 


Regarding claims 7 and 16, Stivoric teaches the method and the system, wherein the recommendation is selected from at least one of an enjoyment level ([0128], [0168], [0176]), an activity level ([0061], [0098]), a rating ([0151]), or a review ([0171]).

Regarding claims 8 and 17, Stivoric teaches the method and the system, wherein the set of biometric parameters comprises at least one of a heart rate ([0108], [0147]), a blood pressure ([0064]), a temperature ([0147]), a breathing rate, or an oxygen level ([0108]).

Regarding claim 9, Stivoric teaches the method of claim 1, wherein the biometric data is received from at least one of a smart watch, a mobile phone, an activity tracker, a fitness tracker, a smart wristband, a camera, an Internet of Things clothing, or a wearable device ([0069], [0102]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	February 8, 2021